Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable by Kim et al. (US 20140048378 A1) in view of Lin (US 8324890 B2) and in further view of   Gerhart et al. (WO 2018036582A1) and in further view Elliot et al. (US 20150070003 A1); hereinafter, Kim et al. is Kim, Gerhart et al. is Gerhart, and Elliot et al. is Elliot.

In figure 1, Kim discloses a similar a clutch actuator (100 – clutch actuator unit) for actuating a clutch in the drive train of a motor vehicle (abstract), 

Regarding claim 1, 
having a housing (140), a drive (190 - motor), a pushrod (180 – lead screw; or alternatively rod portion of 180), which can be adjusted in an axial direction by the drive (paragraph [0055]),
 a tappet (110 – operating rod; or alternatively rod portion of 110), which is coupled to the pushrod (180 – lead screw),
and a guide component (150 – slider; or alternatively the flanged ends of 180 and/or 110), which is accommodated movably in the housing (140) and receives that end of the tappet (110 – operating rod) which faces the pushrod (180 – lead screw).
However, Kim does not disclose at least one stroke sensor, which is associated with the guide component.
Lin teaches stroke sensors (position sensors 20 and 24; or 32) associated with the guide component (22 - moving part) for the purpose of accurately sensing the axial position of the clutch using an inexpensive structure (see column 3, lines 9-13). Lin teaches that the magnet/position sensor 20 “may be placed on any acceptable moving part of the clutch mechanism” (see column 3, lines 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include an axial position sensor on any one of the axially moving parts in Kim, i.e., on the guide component 150 or tappet 110), as taught by Lin, for the purpose of determining the axial 
Kim in view of Lin does not disclose a rotation angle sensor, which is associated with the drive.
Gerhart teaches that a known issue with motor spindle drives that move back and forth is that upon starting it is unknown which direction the motor will rotate (see paragraph [0004]). Gerhart teaches a solution to this problem of providing a rotation angle sensor (5 – sensor) to the drive (3 – rotor, a part of the motor) for detecting the rotor angular position [paragraph 0008], in order to avoid a problem of not knowing which direction the motor will rotate which, for example, causes a delay in control.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kim in view of Lin to include a rotation angle sensor associated with the drive, as taught by Gerhart, in order to avoid a problem of not knowing which direction the motor will rotate which, for example, causes a delay in control. 





Kim in view of Lin and in further view of Gerhart does not disclose wherein two stroke sensors are arranged on a common circuit board, and wherein the rotation angle sensor is arranged on the common circuit board.
Elliot teaches wherein two stroke sensors (fig. 10 and para. [0032], lines 9-10, two independent linear (hall-effect) sensors 197) are arranged on a common circuit board (printed circuit board (PCB) 195), and wherein the rotation angle sensor (inductive sensor 197) is arranged on the common circuit board (PCB 195 and para. [0055]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have all of the sensors, i.e., two stroke sensors and one rotation angle sensor, arranged on a common circuit board, as taught by Elliot in the clutch actuator of Kim in view of Lin and in further view of Gerhart. Which as would be understood by those having ordinary skill in the art, would save costs through less components and less shipping, quicker access for repairs, and easier modification of the magnet length and sensor assembly length to meet any size requirements.

Regarding claim 2, Kim in view of Lin and in further view of Gerhart and in further view of Elliot teaches the clutch actuator (Kim 100) wherein at least one of the sensors is a Hall-effect sensor or a GMR sensor (Lin abstract, elements 38A and 38B which is one example of sensor 24 in FIG. 2).  

Regarding claim 3, Kim in view of Lin and in further view of Gerhart and in further view of Elliot discloses the clutch actuator (Kim 100) wherein the guide 

Regarding claim 4, Kim in view of Lin and in further view of Gerhart and in further view of Elliot discloses the clutch actuator (Kim 100) wherein two stroke sensors (Lin 38A and 38B) are arranged along the stroke of the guide component (Lin – 22; Kim, 150).

Regarding claim 5, Kim in view of Lin and in further view of Gerhart and in further view of Elliot discloses the clutch actuator (Kim 100) wherein the two stroke sensors (Lin 38A and 38B) are arranged on a common circuit board (Elliot PCB 195).

Claim 6 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin and in further view of Gerhart and in further view of Elliot in further view of Kinoshita (JP-2005330942-A). 

Regarding Claim 6, Kim in view of Lin and in further view of Gerhart and in further view of Elliot discloses the clutch actuator (Kim 100) wherein the pushrod is a spindle (Kim 180 – lead screw).
Kim in view of Lin and in further view of Gerhart and in further view of Elliot does not disclose the spindle engages in a spindle nut, and in that the spindle nut is provided with an annular permanent magnet, with which the rotation angle sensor is associated.
 Kinoshita teaches the spindle engages in the spindle nut (Figure 3, 25 linear motion mechanism nut) provided with an annular permanent magnet (Figure 3, 24 - 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spindle engages in a spindle nut is provided with an annular permanent magnet, with which the rotation angle sensor is associated, as taught by Kinoshita, in the clutch actuator of Kim in view of Lin and in further view of Gerhart and in further view of Elliot for the purpose of increasing efficiency and accuracy with low backlash by using a ball screw mechanism and reducing the cost of parts by indirectly measuring position with the magnet (paragraph [0011]-[0012]).

Regarding Claim 8, Kim in view of Lin and in further view of Gerhart and in further view of Elliot discloses the clutch actuator (Kim 100) wherein the drive has an electric motor (Kim 190) with a rotor which has a rotor shaft (Kim 180 – lead screw) rotatable mounted in the housing (Kim 140).
Kim in view of Lin and in further view of Gerhart and in further view of Elliot does not disclose a spindle nut is coupled directly to the rotor shaft. 
Kinoshita teaches that the spindle nut (Figure 3, 25 - linear motion mechanism nut) is coupled directly to the rotor shaft (Figure 3, 20 - drive shaft) for the purpose of increasing efficiency and accuracy with low backlash by using a ball screw mechanism (paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spindle nut coupled directly to the rotor shaft, as taught by Kinoshita, in the clutch actuator of Kim in view of Lin and in further view of Gerhart and in further view of Elliot for the purpose of increasing efficiency and accuracy with low backlash by using a ball screw mechanism (paragraph [0011]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin and in further view of Gerhart and in further view of Elliot in further view of Esser (US 20140004218 A1) and Beak (US 8721497 B2). 

Regarding claim 9, Kim in view of Lin and in further view of Gerhart and in further view of Elliot discloses the cutch actuator (Kim 100) wherein the rotation angle sensor (Gerhart 5 – sensor) is associated with a rotor shaft (Kim 180 – lead screw) of the electric motor (Kim 190 - motor).
However, Kim in view of Lin and in further view of Gerhart and in further view of Elliot does not disclose the pushrod is a rack, in that the drive has a pinion, and a gear mechanism.  
Esser teaches equivalent mechanisms for converting rotary motion to linear motion such as ball screw, lead screw, rack and pinion, and others (paragraph [0014]).
Beak teaches a method of clutch linear actuation wherein the pushrod is a rack (250 rack gear), in that the drive has a pinion (240 pinion gear), and a gear mechanism (worm 220 and worm gear 230). 
It would have been obvious to one of ordinary skill before the effective filing date to have incorporate the rack-and-pinon features of Esser and Beak to the invention of Kim in view of Lin and in further view of Gerhart and in further view of Elliot as they are art-recognized equivalents for achieving the same purpose of converting a rotary motion to a linear motion (see MPEP 2144.06).

Response to Arguments
Applicant’s amendments to the drawings and specifications have overcome each and every objection.
Applicant’s arguments, see page 7, filed 02/21/2022, with respect to 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 
Applicant's arguments, see pages 8, filed 02/21/2022, have been fully considered but they are not persuasive. While applicant amended claim 1 to include claim 7, they did not include claim 6, which 7 was dependent on. Accordingly, a new §103 rejection has been applied to claims 1-6 and 8-9.

Allowable Subject Matter
Claim 10 is allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not rendered obvious the combinations set forth in claim 10.
In particular, for claim 10, the prior art of record does not disclose “the controller is set up and designed to determine the start of the release stroke of a clutch actuated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim Chan Seok (KR20180068415A) reference shows different types of sensors, specifically rotation angle and linear sensors, on the same circuit board, Seok teaches (Fig. 2 and page 3, para. 6) that it is possible to place these different types of sensors (sensor unit 95 includes rotation sensor unit for sensing the rotational driving force of the motor and linear sensor unit for detecting the linear movement of the solenoid) for different types of movement on the same circuit board (printed circuit board 90).
Runte (DE102018115682A1) reference shows (Fig. 2) wherein multiple sensors (hall sensor 11, 12, and 13) are arranged on a common circuit board (common board 10).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656